Appleton, C. J.
I concur in this opinion. The language of the statute is, “ if any person . . . suffers any damage in his property, through any defect or want of repair or sufficient railing in any highway, townway, causeway, or bridge, he may recover for the same,” etc. The injury to the property must be direct and specific, and not consequential. Such has been the uniform construction in Massachusetts as well as in this State. Harwood v. Lowell, 4 Cush. 310. The damage must be to the property whereby its value is destroyed or diminished. State v. Hewitt, 31 Maine, 400; Weeks v. Shirley, 31 Maine, 270. The right of a father to the future earnings of his minor children does not constitute present property, and is not embraced in the words “ property ” in the statute. Reed v. Belfast, 20 Maine, 247. The same principle applies hero. The plaintiff cannot recover what might have been the possible earnings of his coach if it had not been injured.